

Exhibit 10.56
TERMINATION AGREEMENT
This TERMINATION AGREEMENT (this “Agreement”) is entered into as of October 7,
2014 by and among VWR Funding, Inc., a Delaware corporation (“VWR Funding”),
Madison Dearborn Partners V-B, L.P., a Delaware limited partnership (“MDP”) and
Avista Capital Holdings, L.P., a Delaware limited partnership (“Avista” and,
together with VWR Funding and MDP, the “Parties”). Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed to them in the
Management Agreement (as defined below).
WHEREAS, VWR Corporation, a Delaware corporation (“VWR Corp”), filed a
Registration Statement on Form S-1 with the Securities and Exchange Commission
on June 24, 2014 under the Securities Act of 1933, as amended, relating to the
initial sale to the public in an underwritten public offering of the common
stock of VWR Corp (an “IPO”);
WHEREAS, each of the Parties is party to that certain Amended and Restated
Management Services Agreement, dated as of August 20, 2007 (the “Management
Agreement”); and
WHEREAS, each of the Parties desires to terminate the Management Agreement,
subject to certain exceptions, effective upon the consummation of an IPO (the
“Effective Time”) on or prior to December 31, 2014.
NOW, THEREFORE, in consideration of the foregoing recitals and the covenants and
conditions herein set forth, the Parties agree as follows:
1.    Effectiveness. This Agreement shall become effective only upon and as of
the Effective Time. Notwithstanding any implication herein to the contrary, this
Agreement shall automatically be null and void and shall automatically be of no
force and effect, and the Management Agreement shall remain in full force and
effect, if an IPO is not consummated on or prior to December 31, 2014.
2.    Termination of the Management Agreement. At the Effective Time, the
Management Agreement shall terminate and be of no further force or effect;
provided that the provisions of Paragraph 4 (Reimbursement of Expenses;
Independent Contractor), Paragraph 8 (Liability), and Paragraph 9
(Indemnification of Advisors) of the Management Agreement, and the obligation of
VWR Funding to pay any fees, costs and expenses incurred by either MDP or Avista
in rendering services thereunder and not reimbursed or paid by VWR Funding as of
the Effective Time shall survive termination of the Management Agreement.
3.    IPO Expenses. Without limiting the obligations of VWR Funding under the
Management Agreement, in furtherance of the provisions of Paragraph 4 of the
Management Agreement and not in duplication thereof, upon the consummation of an
IPO, VWR Funding shall promptly reimburse MDP and Avista for all expenses
incurred by each in connection with such IPO.
4.    Release. As of the Effective Time, VWR Funding releases and discharges
each of MDP and Avista, their parents, affiliates, and subsidiaries, and their
respective officers, directors, employees, agents, successors and assigns from
and against each and every right, claim, debt, demand, action, complaint, cause
of action, grievance, suit or proceeding of every kind, at law or in equity,
whether known or unknown, which VWR Funding has or may have in the future
arising out of, resulting from, or in any way relating to the Management
Agreement.



--------------------------------------------------------------------------------




5.    General.
(a)    No amendment or waiver of any provision of this Agreement, or consent to
any departure by either party from any such provision, shall in any event be
effective unless the same shall be in writing and signed by the parties to this
Agreement and then such amendment, waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.
(b)    This Agreement and the Management Agreement shall constitute the entire
agreement between the Parties with respect to the subject matter hereof and
thereof, and shall supersede all previous oral and written (and all
contemporaneous oral) negotiations, commitments, agreements and understandings
relating hereto.
(c)    THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS APPLICABLE TO CONTRACTS MADE
AND TO BE PERFORMED THEREIN, AND THE PARTIES TO THIS AGREEMENT HEREBY AGREE TO
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS LOCATED IN
THE STATE OF ILLINOIS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT. This Agreement shall inure to the benefit of, and be binding
upon, VWR Funding, MDP, Avista and their respective successors and assigns.
(d)    EACH PARTY TO THIS AGREEMENT HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR
CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR (B) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE,
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE.
(e)    This Agreement may be executed in two or more counterparts, and by
different parties on separate counterparts, each set of counterparts showing
execution by all parties shall be deemed an original, but all of which shall
constitute one and the same instrument.
(f)    The waiver by any party of any breach of this Agreement shall not operate
as or be construed to be a waiver by such party of any subsequent breach.
[Signature pages follow]

2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their duly authorized officers or agents as set forth below.
VWR FUNDING, INC.
By:
/s/ James M. Kalinovich
Name:
James M. Kalinovich
Title:
Vice President & Corporate Treasurer

MADISON DEARBORN PARTNERS V-B, L.P.
By:
Madison Dearborn Partners, LLC
Its:
General Partner
 
 
By:
/s/ Timothy P. Sullivan
Name:
Timothy P. Sullivan
Title:
Managing Director

AVISTA CAPITAL HOLDINGS, L.P.
By:
Avista Capital, Inc.
Its:
General Partner
 
 
By:
/s/ Ben Silbert
Name:
Ben Silbert
Title:
General Counsel


[Signature Page to Termination Agreement]